PER CURIAM.
The Second District Court of Appeal in its decision in Johnson v. Collier County, 468 So.2d 249 (Fla. 2d DCA 1985), certified conflict with Manors of Inverrary XII Condominium Association v. Atreco-Florida, Inc., 438 So.2d 490 (Fla. 4th DCA 1983), petition dismissed, 450 So.2d 485 (Fla.1984); Bryan v. State, 438 So.2d 415 (Fla. 1st DCA 1983); Trianon Park Condominium Association v. City of Hialeah, 423 So.2d 911 (Fla. 3d DCA 1982); and Jones v. City of Longwood, 404 So.2d 1083 (Fla. 5th DCA 1981), review denied, 412 So.2d 467 (Fla.1982). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We have resolved the conflict in our decision in Trianon Park Condominium Association v. City of Hialeah, 468 So.2d 912 (Fla.1985), *807and we approve the decision of the district court in the instant cause.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN and McDONALD, JJ., concur.
EHRLICH, J., dissents with an opinion in which ADKINS, J., concurs.
SHAW, J., dissents with an opinion in which ADKINS, J., concurs.